Citation Nr: 0315631	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and O.K.



INTRODUCTION

The veteran had active service from June 1965 to June 1968.  
He died in February 1994.  The appellant is his surviving 
spouse.

The Board of Veterans' Appeals denied entitlement to service 
connection for the cause of the veteran's death in November 
1996.  That decision was affirmed by the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) in a memorandum decision issued in 
September 1997.

The current appeal arises from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


REMAND

In a letter dated in January 2003, the Board attempted to 
inform the appellant of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), of the evidence needed to substantiate her 
claim, and of what evidence she was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  That notice also contained 
no information as to the evidence needed to reopen the claim.  
Since the one-year period has not passed, and the one-year 
time period has not been waived, the Board cannot decide the 
claim.

At a hearing before the undersigned in September 2002, the 
appellant testified that the veteran received relevant 
treatment at the New Orleans, Louisiana and Biloxi, 
Mississippi VA Medical Centers; and from several private 
physicians.  It appears that at least some of these records 
are not part of the claims file.  VA is required to seek 
copies of all relevant treatment records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a VCAA notice 
letter regarding the evidence needed to 
reopen and substantiate the claim for 
service connection for the cause of the 
veteran's death.  The notice should 
inform the appellant of the evidence she 
is responsible for obtaining, and of the 
evidence VA will undertake to obtain.  
The RO should also ask the appellant to 
submit information and releases needed to 
obtain all records of the veteran's 
treatment from non-VA sources.

2.  The RO should obtain all records of 
the veteran's treatment at the New 
Orleans and Biloxi VA Medical Centers 
between 1970 and 1994, and all private 
records reported by the appellant.

3.  The RO should then readjudicate the 
appellant's claim.  If the benefit 
remains denied, the RO should issue a 
supplemental statement of the case.

If otherwise in order, the case should then be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


